Citation Nr: 0905444	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-37 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1969, June 1971 to February 1979, and April 1980 to August 
1989.  He passed away in April 2004; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Detroit, Michigan.  The issue before the 
Board today was remanded in February 2008 for further 
evidentiary and procedural development.  As discussed below, 
the Board finds that there was substantial compliance with 
its remand; thus, it may proceed with a decision at this 
time.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in April 2004; the immediate cause of 
death listed on his death certificate is acute respiratory 
failure due to (or as a consequence of) malignant pleural 
effusion due to (or as a consequence of) adenocarcinoma of 
the lungs.  

2.  The Veteran's death certificate indicates that tobacco 
use contributed to his death.

3.  At the time of the Veteran's death, service connection 
was not established for any disability.  

4.  Service connection for adenocarcinoma of the lungs as 
either directly due to in-service tobacco use or as secondary 
to nicotine dependence acquired in service is barred as a 
matter of law.  

5.  The Veteran did not serve in Vietnam, and there is no 
competent evidence establishing that he was exposed to any 
herbicides, to include Agent Orange, during service.

6.  The competent evidence fails to demonstrate that the 
cause of death listed on the Veteran's death certificate was 
incurred in or related to his military service.

7.  A service-connected disability was not the immediate or 
underlying cause of the Veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the Veteran's death, nor did a service-connected disability 
hasten death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.300, 3.303, 3.307, 3.309(e), 3.312(a), 3.313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the appellant was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim decided herein.  A May 2004 letter 
expressly told her to provide any relevant evidence in her 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a May 2004 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the appellant what 
information and evidence was needed to substantiate her claim 
for the cause of the Veteran's death.  Specifically, she was 
advised that she must either show that a contributory cause 
of the Veteran's death was due to injury or disease that 
began during service or that an already service-connected 
disability(ies) caused or contributed to his death.  The May 
2004 letter also informed the appellant about what 
information and evidence must be submitted by her, including 
enough information for the RO to request records from the 
sources identified by the appellant.  Finally, this letter 
advised her of what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The May 2004 letter was sent to the appellant prior to the 
September 2004 rating decision.  Notice regarding the VCAA 
elements addressed in this letter was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
that when adjudicating a claim for dependency and indemnity 
compensation (DIC), the VA must perform a different analysis 
depending upon whether a veteran was service connected for a 
disability during his or her lifetime, and concluded 
generally, that 38 U.S.C.A. § 5103(a) notice for a DIC case 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death, (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  

As discussed above, the May 2004 letter provided adequate 
notice regarding Hupp element (2) as well as element (3) with 
respect to establishing service connection for the cause of 
the Veteran's death as due to a disability related to 
service.  Moreover, the Board is satisfied that the 
appellant, through her accredited representative, 
demonstrated actual knowledge of the need to show an 
etiological nexus between the Veteran's cause of death and 
his military service.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (once an error is identified as to any of 
the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant).  In this regard, the November 2007 Appellant's 
Brief discusses how, for a death to be service-connected, 
"it must result from a disability incurred in the line of 
duty."  The appellant's representative also explicitly 
discusses a theory of entitlement based on herbicide exposure 
during service, evidencing a need to show a link between lung 
cancer and service.  The appellant also demonstrates that she 
is aware that she must provide evidence of a link between the 
Veteran's cause of death and service based on her numerous 
lay statements attempting to establish that the Veteran 
served in the Republic of Vietnam.  

As for element (1) of Hupp notice, the appellant was never 
provided a statement of the conditions for which the Veteran 
was service-connected at the time of his death.  However, 
seeing as the Veteran was not in receipt of service 
connection for any disability at the time of his death, this 
notice issue is moot.  

Finally, the Board observes that the appellant was never 
provided notice regarding the establishment of an effective 
date in accordance with Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  Nevertheless, the Board finds this error to 
be nonprejudicial because the Board has concluded that the 
preponderance of the evidence is against this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Any 
questions as to the appropriate effective date to be assigned 
have therefore been rendered moot.  

In Vazquez-Flores, 22 Vet App 37 (2008), the Court stated 
that "Nothing in law or common sense supports a conclusion 
that the Court should put on blinders and ignore [the 
'extensive administrative appellate process'] or a conclusion 
that a notice error prior to the initial decision by the 
Secretary could not be rendered non-prejudicial when the full 
panoply of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

As discussed above, the appellant has been provided notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
with respect to nearly all pertinent provisions.  For those 
elements of notice that the appellant was not specifically 
informed, the Board has demonstrated that any defective 
predecisional notice error was rendered non-prejudicial in 
terms of the essential fairness of the adjudication.  As 
such, the Board finds that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The Board finds that VA has fulfilled its duty to assist the 
appellant in making reasonable efforts to identify and obtain 
relevant records in support of her claim and requesting a VA 
medical opinion when necessary.  38 U.S.C.A. § 5103A(a).  In 
this regard, the Veteran's service treatment and personnel 
records are associated with the claims folder.  The appellant 
has not identified any additional relevant, outstanding 
records that need to be obtained before deciding her claim.  

A VA medical opinion was not requested in conjunction with 
the appellant's claim, and the Board notes that it has 
determined that the evidence currently of record is 
sufficient to decide her claim.  Thus, no remand for a VA 
medical opinion is warranted.  See Delarosa v. Peake, 515 
F.3d 1319 (Fed. Cir. 2008) (section 5103A(a), and not (d), 
applies to DIC claims, and requires that VA need only obtain 
a medical opinion when such opinion is "necessary to 
substantiate the claimant's claim for a benefit").  In the 
present case, the only theory advanced by the appellant that 
is plausible in light of the current record involves awarding 
service connection for the cause of the Veteran's death 
either as due to herbicide exposure, which is not shown by 
the evidence of record, or as due to in-service tobacco use.  
The latter theory of entitlement is barred as a matter of 
law.  Absent any competent evidence that the Veteran's cause 
of death is otherwise related to his military service, no 
medical opinion would aid in substantiating the appellant's 
claim.  

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence she should submit to 
substantiate her claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that the 
VA has complied with the duty to assist requirements of the 
VCAA and the implementing regulations and the record is ready 
for appellate review.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  See 38 U.S.C.A. § 1310 
(West 2002).  The cause of a veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2008).  This question will be resolved by the use 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of a veteran, including, 
particularly, autopsy reports.  Id.  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the present case, the immediate cause of the Veteran's 
death was reported on the death certificate as acute 
respiratory failure due to (or as a consequence of) malignant 
pleural effusion due to (or as a consequence of) 
adenocarcinoma of the lungs.  The appellant asserts that the 
Veteran's underlying cause of death, lung cancer, is the 
result of exposure to Agent Orange while serving in the 
Republic of Vietnam.  As such, she contends that service 
connection for the cause of the Veteran's death is warranted.  

VA law and regulations provide that if a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, certain diseases, including lung cancer, shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  See also 38 C.F.R. § 3.309(e).  Furthermore, VA 
has determined that a veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2008).  

In the present case, the Board finds that the evidence of 
record is insufficient to establish a presumption of 
herbicide exposure.  Although the Veteran's personnel records 
indicate that he received the Vietnam Service Medal, the 
Republic of Vietnam Campaign Medal, and the Republic of 
Vietnam Gallantry Cross, there is no indication that he ever 
served in-country.  See Haas v. Peake, No. 2007-7037 (Fed. 
Cir. May 8, 2008) (upheld VA's requirement that a claimant 
must have been present within the land borders of Vietnam at 
some point in the course of his or her military duty in order 
to be entitled to the presumption of herbicide exposure under 
38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  
See also 38 C.F.R. § 3.313 (2008).

The appellant and her accredited representative assert that 
the aforementioned military decorations should be sufficient 
evidence to establish herbicide exposure.  However, while 
these awards were given to military personnel who served in-
country, personnel who served outside of Vietnam in direct 
combat support were also eligible.  See Department of Defense 
(DoD) Instruction 1348.33-M, Manual of Military Decorations 
and Awards (Sept. 1996) (incorporates Change 1, effective 
September 18, 2006).  The Veteran's service personnel records 
show that he served in Okinawa and Thailand during the 
Vietnam era.  Moreover, his performance evaluations suggest 
that his duties as an aircraft armament systems technician 
(a.k.a. weapons mechanic) in these areas were in direct 
support of the conflict in Vietnam.  The Board also 
acknowledges that the Veteran was awarded an Armed Forces 
Expeditionary Medal during service; however, his personnel 
records clearly show that this award was given for service in 
Korea, and not Vietnam.  

The record does not contain any temporary duty (TDY) orders 
indicating that the Veteran set foot in Vietnam, nor is there 
evidence that he was attached to a unit on the Demilitarized 
Zone (DMZ) in Korea, see M21-1IMR, Part IV, Subpart ii, 
Chapter 2, Section C (DoD has acknowledged that herbicides 
were used in Korea from April 1968 through July 1969 along an 
area of the DMZ, and has provided a list of units affected by 
this usage).  Thus, while the Board acknowledges the 
appellant's lay assertions that the Veteran served in the 
Republic of Vietnam, the lack of corroborative evidence 
preponderates against a finding that he served in-country.  
The Veteran is therefore not presumed to have been exposed to 
herbicides.  38 C.F.R. §§ 3.307(a)(6), 3.313.  Similarly, the 
remaining record fails to demonstrate that the Veteran was 
otherwise exposed to herbicides during service, such as on 
the DMZ in Korea.  Service connection for the cause of the 
Veteran's death, lung cancer, on a presumptive basis is 
therefore not warranted.  38 C.F.R. § 3.309(e).  

Although the appellant has not asserted another theory of 
service connection for the Veteran's cause of the death, the 
Board notes that the Veteran's death certificate indicates 
that tobacco use contributed to his death.  The Veteran's 
service treatment records reflect that he reported tobacco 
use during service.  See July 1989 Retirement Physical 
Examination Report with attached Pulmonary Function Test 
(PFT) Report (the Veteran reported a twenty year history of 
smoking one and one-half packs per day).  See also Dental 
Patient Medical History dated in June 1989.  Such evidence 
suggests that the Veteran's lung cancer may be the result of 
in-service tobacco use and/or nicotine dependence acquired 
during active duty service.  

However, even if the Board were to find that competent 
evidence demonstrated that lung cancer was either directly 
due to in-service tobacco use or proximately due to nicotine 
dependence acquired during service, service connection is 
barred as a matter of law.  Applicable VA law and regulations 
prohibit service connection for any disability resulting from 
injury or disease attributable to the use of tobacco products 
for any claims filed on or after June 9, 1998.  38 U.S.C.A. § 
1103 (West 2002); 38 C.F.R. § 3.300 (2008).  The appellant's 
claim was not filed until April 2004.  Thus, the law 
prohibits service connection for the cause of the Veteran's 
death based upon a theory that such death was in some way 
related to the use of tobacco products during service.  Id.  

Service connection may therefore be awarded only if the 
competent evidence demonstrates that the Veteran's lung 
cancer is directly related to his active duty service (and 
not through tobacco use).  Unfortunately, none of the 
remaining competent evidence of record discusses the likely 
etiology of the Veteran's lung cancer.  Such evidence, or 
rather lack thereof, weighs heavily against the appellant's 
claim that the Veteran's death is the result of military 
service.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  Moreover, there is 
nothing in the competent record to suggest that lung cancer 
is otherwise related to service.  In this regard, there is 
nothing the Veteran's service treatment records that would 
indicate that lung cancer began during service, and the 
Veteran's death certificate expressly states that this 
disease began "weeks" prior to his death.  Id.; see also 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
light of such evidence, it is difficult to see how the 
Veteran's lung cancer could be attributed to his service more 
than a decade earlier. 

The Board is sympathetic to the appellant's loss of her 
husband, but it must rely on the competent medical evidence 
in making its determination.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (Board is prohibited from making conclusions 
based on its own medical judgment); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the present case, the 
competent medical evidence shows that the Veteran developed 
lung cancer in 2004 which ultimately led to his death.  There 
is nothing in the Veteran's service records to support any 
lay assertions that he was exposed to herbicides during 
service; thus, service connection cannot be awarded on a 
presumptive basis.  And while there may be a causal 
relationship between the Veteran's in-service tobacco use and 
lung cancer, service connection for the cause of the 
Veteran's death based on any such theory of entitlement is 
barred as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As for whether the competent evidence 
demonstrates that the Veteran's death was directly due to 
military service, the preponderance of the evidence is 
against such a finding.  Therefore, the benefit of the doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


